Chandler, Acting Chief Justice,
concurring:
I join the majority opinion in upholding the Family Court’s Order but write separately to respond to portions of the dissent. The majority opinion necessarily includes a detailed fac*328tual background, since it addresses the merits of the legal issue before the Family Court and this Court, to wit: whether there is clear and convincing evidence Meyers abandoned Michael.
The legal ground upon which the dissent would terminate Meyers’ parental rights, willful failure to support, was specifically rejected by the Family Court which noted that Meyers had not paid support to DSS “due to the travel, phone and legal costs which he ha[d] incurred in his attempts to gain custody of the children,... approximately $2,000.00.” Appellants took no exception to this ruling. Further, the facts set forth to support the dissenting opinion are irrelevant to that issue and are not supported by the record. Accordingly, I am compelled to respond to the legal and factual inaccuracies in the dissent.
First, the suggestion in the dissent that Michael was “in distress” during the summer of 1985 is misleading because at that time the children were being well cared for. During this period, Clark continued to represent to her family and others that Meyers was not, in fact, Michael’s father. Under these circumstances, and in light of Clark’s earlier representations to Meyers that he was not the father, it is not surprising that Meyers was not “too involved” with Clark and the children. The record does show, however, that when Clark again changed her story, and told Meyers he was Michael’s father, Meyers, acting reasonably, asked for a blood test to settle the issue once and for all. Clark agreed. Two days later, however, Clark disappeared, taking the two children with her.
From the time Clark disappeared in 1985 until the children were taken into protective custody in November 1987, neither Meyers nor Clark’s family knew their whereabouts. It was during this period that the children were physically and emotionally abused, and Amanda sexually abused. Yet the dissent states that “during [this] period of greatest abuse, the natural father, out of fear for his marriage, was unwilling to pursue any option to provide support, or to retrieve the child from a known detrimental situation.” There is no support in the record for this statement, which in turn is used to support the dissent’s conclusion that “when the child was suffering the horrible abuse leading to his protective custody, the natural father was nowhere to be found.” To the contrary, Meyers’ *329whereabouts during this period are known; it was the children and their natural mother who were “nowhere to be found.”
Upon learning of Michael’s whereabouts in 1988, Meyers contacted DSS. DSS would not give Meyers custody as he could not prove paternity but, nonetheless, informed him he must pay child support. Meyers asked for a blood test in order to establish paternity. To suggest that this request was unreasonable, or made “to disrupt the lives of two innocent children,” as the dissent does, is unfair. Further, at a July 1988 hearing, a Family Court ordered blood tests and, following the hearing, blood was drawn. Notwithstanding Meyers’ repeated requests for the results, DSS did not obtain them until March 1989 (approximately eight months) and refused to release the results to Meyers until May 1989, despite the fact that, as the lower court noted, “No Court order authorized the S.C.D.S.S. to withhold that information from Mr. Meyers. . . .” The procrastination referred to by the dissent is attributable solely to DSS.
Second, the dissent refers to and relies upon facts outside the record to support its conclusions. For example, the dissent references the children’s kidnapping by Clark and insinuates Meyers’ culpability in this criminal act by referring to his failure to “proffer” a “satisfying explanation.” I know of no procedure whereby Meyers would be allowed an opportunity to rebut this insinuation which is based upon facts not in the record. I note, however, that while federal authorities undertook to prosecute Clark and others for their involvement in this crime, no charges whatever were placed against Meyers. See United States v. Sheek, 990 F. (2d) 150 (4th Cir. 1993). The only fair inference to be drawn from this is that Meyers was not involved in Clark’s criminal scheme.
The dissent also refers to Amanda’s adoption by the foster parents after the hearing in this case. Not only is that fact not in the record before us, but the order on appeal expressly prohibits DSS from consenting to Amanda’s adoption until after completion of the treatment plan designed to reunite Michael and Meyers. The record also does not reveal that any party has appealed this ruling, and I must presume the parties have not disobeyed a court order.
Finally, the dissent finds that Meyers’ rights should be ter*330minated under S.C. Code Ann. § 20-7-1572(4) (Supp. 1992) for wilful failure to pay $20/week child support. This issue is clearly not before the Court, as the $20/week support obligation is that established in the appealed order. The dissent also misinterprets § 20-7-1578 which provides that the child’s interests prevail if there is a conflict between the child’s interests and the parental rights. This statute is an admonition to consider whether, after finding a legal basis upon which to terminate parental rights, such termination is in the child’s best interests, not a separate basis upon which to terminate those rights.
The delay in this case has been untenable, but it is attributable not to Meyers, but to the actions of the natural mother, the foster parents, the Judicial system and, most particularly, the SCDSS. As noted in the Family Court Order “the S.C.D.S.S. utterly failed to discharge its legal duty to attempt to reunite Michael with his biological father-The evidence is overwhelming that the S.C.D.S.S. usurped its authority in placing the children for the known purpose of adoption by the foster parents at the time of initial placement....” To permit this type of delay to prejudice a natural parent’s rights is to invite and encourage procrastination, delay, and dilatory tactics. The time for obstructionism is past; it is now time to proceed, as stated in the majority opinion, with “a gradual reunion of father and son.”
Finally, although we have jurisdiction on appeal to find facts in accordance with our own view of the evidence, we accord due deference to the Family Court Judge who was in a better position to evaluate the witnesses’ demeanor and veracity. Aiken Department of Soc. Serv. v. Wilcox, 304 S.C. 90, 403 S.E. (2d) 142 (Ct. App. 1991). This deference is especially appropriate in cases such as this involving the rights of parents and children, and where, as here, the Family Court Judge has written a persuasive and scholarly Order thoroughly explaining the bases for his findings of fact and conclusions of law.